Order and judgment (one paper), Supreme Court, New York County (Paula Omansky, J.), entered July 19, 2000, which, in an action to impose a constructive trust on real property, granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court, in granting defendants’ cross motion for summary judgment, properly determined that plaintiff was not entitled to the equitable relief he sought. The real property whose reconveyance plaintiff sues for was admittedly alienated by plaintiff in the first instance to keep it beyond the reach of his former spouse in the matrimonial litigation. Under such circumstances, the relief sought was correctly denied as a matter of public policy to protect the integrity of the court (see, Jossel v Meyers, 212 AD2d 55, 57-58; Langdon v Langdon, 138 AD2d 358, lv denied 73 NY2d 702; Farino v Farino, 88 AD2d 902, 903).
We have examined plaintiffs remaining claims regarding the procedural aspects of defendants’ summary judgment motion and find them unavailing. Concur—Nardelli, J.P., Buckley, Rosenberger and Ellerin, JJ.